                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
ROBERT LANG,
and SUSANNE LANG,
                  Plaintiffs,
                                                 Case No. 18-cv-1077-pp
      v.
DONALD R. THARPE,
DONALD R. THARPE TRUST,
and PETER COLASANTE,
                  Defendants.
______________________________________________________________________________

                     ORDER REGARDING NEXT STEPS
______________________________________________________________________________

I.    Recent Events

      At a status conference on August 3, 2020, the parties and the court

discussed how to hold an evidentiary hearing regarding the factual disputes

between the parties surrounding the plaintiffs’ motion to set aside default—

whether the plaintiffs properly and timely effectuated service on the Tharpe

defendants, and whether the Tharpe defendants evaded service. Dkt. No. 100.

The court asked the parties to confer and discuss the amount of time they

would need for a hearing and possible dates and to report back by August 14,

2020. Id. at 3.

      On August 7, 2020, the court received a letter from defense counsel,

noting that the defendants had been under the impression that any evidentiary

hearing would involve evidence regarding personal jurisdiction, not just

evidence regarding the service/default issue. Dkt. No. 101. Counsel cited a

Seventh Circuit Case and a case from this district holding that personal

jurisdiction and default judgment are inextricably intertwined. Id. at 2. Counsel


                                        1

       Case 2:18-cv-01077-PP Filed 08/25/20 Page 1 of 12 Document 105
suggested that before scheduling an evidentiary hearing, the court determine

the question of personal jurisdiction, because if the court determines that it

does not have personal jurisdiction, there will be no reason for the court to

consider whether the defendants evaded service or whether the plaintiffs

properly served the defendants. Id.

       The plaintiffs responded that there are factual disputes regarding

personal jurisdiction, meaning that they would be entitled to an evidentiary

hearing on the question of personal jurisdiction. Dkt. No. 102 at 1. They also

noted that the court had stricken parts of their supplemental responses

precisely because those parts discussed personal jurisdiction (the court had

indicated that the personal jurisdiction question was not before the court at

that point); they asked that if the court decided to consider personal

jurisdiction at the evidentiary hearing, they be given the opportunity to submit

briefs on that issue (and on transfer of venue) prior to the evidentiary hearing.

Id. at 2.

       On August 14, 2020, the parties submitted a joint notice regarding the

evidentiary hearing. Dkt. No. 103. The plaintiffs first indicated that they agreed

that the court could conduct the hearing via Zoom (the defendants already had

agreed to this procedure). Id. at 1. The parties reported that if the evidence

presented at the hearing relates only to the factual dispute regarding the

motion to set aside default, the hearing should take no longer than two, half-

day sessions (split because defendant Colasante is in England and the court

would need to accommodate the six-hour time difference). Id. at 1. If, however,

the hearing involves issues other than those relating to the motion for default,

or if defendant Colasante is unavailable at some points, the parties estimate

the hearing could take up to two full days. Id. at 2. They also indicated that all


                                         2

        Case 2:18-cv-01077-PP Filed 08/25/20 Page 2 of 12 Document 105
parties were available for a hearing either between October 20-23 or October

26-30, and they proposed a schedule for exchanging witness lists, exhibit lists

and exhibits. Id. at 2.

      As one might have predicted from the letters the parties submitted prior

to filing the joint notice, however, the parties disagreed on several aspects of

the personal jurisdiction question. The joint notice indicated that the Tharpe

defendants believe that the court has enough information in the record to

decide whether it has personal jurisdiction; they believe no further briefing is

required and that an evidentiary hearing is unnecessary. Id. at 2-3. They

suggested that if the court reached the same conclusion, it should let them

know that it was going to be deciding the personal jurisdiction question first, so

the parties then could submit a revised proposal for the date of the evidentiary

hearing on the default set-aside issue (if necessary). Id. at 2-3.

      The plaintiffs believe there are factual disputes as to personal jurisdiction

and that an evidentiary hearing is necessary. Id. at 3. They ask to provide

supplemental briefing on the issues they raised in the portions of their

supplemental responses that the court struck. Id.

      After the parties filed the joint notice, the Tharpe defendants filed

another letter, asserting that whatever factual disputes there might be

regarding personal jurisdiction were not material. Dkt. No. 104. The Tharpe

defendants also objected to the court allowing the plaintiffs to file any further

briefs on the personal jurisdiction issue, pointing out that the court had

concluded when it struck portions of the plaintiffs’ supplemental filings that

such arguments were untimely. Id.




                                         3

        Case 2:18-cv-01077-PP Filed 08/25/20 Page 3 of 12 Document 105
II.      Past History

         Review of the docket shows that the court has created the current,

muddy procedural posture and given rise to the dispute regarding when and

how the court should decide personal jurisdiction. The July 13, 2018

complaint named four defendants—the two Tharpe defendants, defendant

Colasante and Ronald J. Aiani, Esq., who had represented the Tharpe

defendants as their legal counsel. Dkt. No. 1. On September 4, 2018—before

the plaintiffs filed any affidavit of service showing that he had been served1—

Aiani filed a motion to dismiss the original complaint for failure to state a claim

and lack of personal jurisdiction. Dkt. No. 6. Under this district’s local rules, the

plaintiffs had twenty-one days to respond to this motion. Civil L.R. 7(b) (E.D.

Wis.).

         On September 24, 2018—the day before the twenty-one-day deadline for

responding to Aiani’s motion to dismiss—the plaintiffs filed an amended

complaint. Dkt. No. 11. The amended complaint named the same five

defendants. Id. at 1. The amended complaint was served on defendant

Colasante on September 13, 2018. Dkt. No. 12. On October 3, 2018, defendant

Colasante—who has represented himself throughout the case—filed a motion

to dismiss the amended complaint under Fed. R. Civ. P. 12(b)(6) and 12(b)(2).

Dkt. No. 14. The two-page supporting brief stated that defendant Colasante

incorporated by reference the memorandum of law Aiani had filed in support of

his motion to dismiss the original complaint. Dkt. No. 15 at 1. Colasante said

that the motion related both to the original complaint and the amended

complaint. Id. Colasante asserted that he was in “the exact same position as



1
 The plaintiffs filed the affidavit of service for Aiani on October 2, 2018; it
showed that he had been served on August 18, 2018. Dkt. No. 13.
                                          4

          Case 2:18-cv-01077-PP Filed 08/25/20 Page 4 of 12 Document 105
Aiani when it comes to jurisdiction and the lack of any contact with the State of

Wisconsin.” Id. Under Civil L.R. 7(b) the plaintiffs’ response was due by October

24, 2018.

       On October 24, 2018—the day their response to Colasante’s motion was

due—the plaintiffs filed a brief in opposition. Dkt. No. 31. The plaintiffs

correctly noted that the amended complaint superseded the original complaint

(see, e.g., Riley v. Elkhart Comm. Schools., 829 F.3d 886, 890 (7th Cir. 2016)

citing Anderson v. Donahoe, 699 F.3d 989, 997 (2012) (“an amended complaint

supersedes any prior complaint, and becomes the operative complaint”)); they

argued that because Colasante had incorporated by reference Aiani’s motion to

dismiss the now-superseded original complaint, Colasante’s motion was

obsolete and the court should strike it. Id. at 2. The plaintiffs also argued that

the court had personal jurisdiction over Colasante, id. at 3-11, and that the

complaint stated a claim against him, id. at 11-17. Although he had fourteen

days from October 24, 2018 by which to do so (Civil L.R. 7(c)), defendant

Colasante did not file a reply brief. This means that Colasante’s motion has

been fully briefed since October 2018.

      Aiani also filed a motion to dismiss the amended complaint for failure to

state a claim and lack of personal jurisdiction. Dkt. No. 17. After seeking (dkt.

no. 33) and receiving (dkt. no. 34) an extension of time to do so, the plaintiffs

filed their opposition brief, dkt. no. 35. Three weeks later, however, the parties

stipulated to the court dismissing Aiani as a defendant, with prejudice. Dkt.

No. 38. The court approved the stipulation, and Aiani no longer is a defendant.

Dkt. No. 44

      Meanwhile, the plaintiffs had been making various efforts to serve the

Tharpe defendants with the amended complaint. See Dkt. Nos. 20, 22, 24, 26,


                                         5

       Case 2:18-cv-01077-PP Filed 08/25/20 Page 5 of 12 Document 105
28, 36, 37, 39, 40. On December 10, 2018, the plaintiffs asked for entry of

default. Dkt. No. 41. The clerk entered default on December 21, 2018. Six

months later, on June 7, 2019, the Tharpe defendants filed the motion to set

aside default that has given rise to the parties’ request for an evidentiary

hearing. Dkt. No. 47. In their supporting brief, the Tharpe defendants

represented that they had first received a copy of the complaint on May 15,

2019. Dkt. No. 48 at 1.

      Two weeks later, on June 21, 2019, the Tharpe defendants filed a motion

to dismiss the amended complaint for lack of personal jurisdiction and for

failure to state a claim. Dkt. No. 51. Under Civil L.R. 7(b), the plaintiffs’

opposition was due by July 21, 2019. The plaintiffs timely filed that opposition

brief on July 12, 2019. Dkt. No. 62. The Tharpe defendants filed their reply

brief in support of the motion on July 26, 2019. Dkt. No. 64.

      The court scheduled a hearing to consider both the motion to set aside

default and the motions to dismiss filed by Colasante and the Tharpe

defendants. Dkt. No. 67. The court held the hearing on October 2, 2019. Dkt.

No. 72. The court started by expressing concern that defendant Colasante had

incorporated as his brief in support of his motion the brief of someone who’d

been dismissed—a version of the argument the plaintiffs had made about why

the court should strike Colasante’s brief. Id. at 1. The court then stated that it

was concerned that it did not have personal jurisdiction over the defendants.

The minutes of the hearing reflect that the court stated that if the only link

between the defendants and the Eastern District of Wisconsin was the fact that

the plaintiffs live in the Eastern District, “this case was in the wrong place.” Id.

      The court then turned to the motion to set aside default, and the

question of where defendant Donald Tharpe was or was not living when the


                                          6

        Case 2:18-cv-01077-PP Filed 08/25/20 Page 6 of 12 Document 105
plaintiffs were trying to serve him. Id. The court explained that it did not have

before it the kind of evidence that likely would resolve the issue—mail, a

driver’s license, utility bills. Id. at 2. The minutes state that

      The court related this concern back to its concerns about personal
      jurisdiction, noting that it couldn’t decide the motion to withdraw
      default without additional evidence, but that if it [had] no personal
      jurisdiction over the defendants there [was] no point in the parties
      presenting evidence on the default judgment issue.

Id. After some back and forth between counsel for the Tharpe defendants and

the court, the court told the parties that it would allow limited discovery “on

two issues: contacts with the forum district and the question of where

defendant Donald Tharpe kept his dwelling or abode.” Id. The minutes

conclude this way:

      Counsel for the Tharpe defendants responded that if the court was
      going to deny the motion to set aside default, there was no need for
      the Tharpe defendants to conduct discovery on personal
      jurisdiction. The court replied that conducting discovery on both
      issues at the same time would avoid all parties wasting time on two
      rounds of pre-discovery discovery.

Id.

      On February 5, 2020, the Tharpe defendants filed their supplemental

evidence in support of their motion to set aside entry of default and their

motion to dismiss. Dkt. No. 73. The document did not contain any citations to

case law; it quoted from declarations and exhibits and reiterated some of the

arguments the Tharpe defendants had made in their original pleadings. The

defendants provided the court with the affidavits cited in the document. Dkt.

Nos. 74-77.

      At the February 6, 2020 status conference, counsel for the plaintiffs

asked the court for thirty days to file the plaintiffs’ supplement. Dkt. No. 80 at

1. The minutes reflect that “[c]ounsel did not believe the court needed to


                                           7

        Case 2:18-cv-01077-PP Filed 08/25/20 Page 7 of 12 Document 105
schedule an evidentiary hearing on personal jurisdiction, arguing that once the

court reviewed the Colasante deposition and the case law it would conclude

that it could decide the issues on the law.” Id. Defense counsel opined that the

court could resolve both issues—personal jurisdiction and the motion to set

aside default—on the briefs. Id. The minutes of the hearing then state:

       The court looked at paragraph 158 of the 13th cause of action and
       emphasized the “in the forum state” language. The court observed
       that the plaintiffs’ counsel had referred to many Wisconsin contacts,
       but opined that all the contacts were with the plaintiffs, not with the
       forum state (Wisconsin). The court encouraged the parties to review
       the cases it had cited at the hearing regarding personal jurisdiction.

Id. The court then scheduled an evidentiary hearing for April 3, 2020 but told

the parties that if it determined from the pleadings and other documents that

the hearing was not necessary, it would remove the hearing from the calendar.

Id. at 2.

       On March 10, 2020, the plaintiffs filed a document titled “Plaintiffs’

Supplemental Evidence and Memorandum In Opposition to Defendants

Colasante, Donald R. Tharpe’s and Donald R. Tharpe Trust’s Motion to Dismiss

Plaintiffs’ First Amended Complaint.” Dkt. No. 81. The first two sections of the

filing recounted facts and reiterated arguments, just as the Tharpe defendants’

February 5, 2020 supplement had done.2 Id. at 1-6. The first part of the

discussion section, while it cited one case and a Virginia rule of civil procedure,

largely cited facts and made arguments. Id. at 6-8. The remainder of the

pleading, however, was a legal brief on personal jurisdiction and a request to

transfer venue rather than dismiss. Id. at 8-16. The court had not given the

parties leave to file additional briefs, and the deadlines for the plaintiffs to file



2
 The plaintiffs also had attached declarations to their supplement. Dkt. Nos.
82-86.
                                           8

        Case 2:18-cv-01077-PP Filed 08/25/20 Page 8 of 12 Document 105
their opposition briefs to the defendants’ motions to dismiss had long passed—

October 24, 2018 for Colasante’s motion and July 12, 2019 for the Tharpe

defendants’ motion.

      The Tharpe defendants filed a motion asking the court to strike the legal

brief portions of the plaintiffs’ supplement. Dkt. No. 87. The plaintiffs

responded that they ought to be able to raise their arguments in a supplement.

Dkt. No. 90. The Tharpe defendants responded that the plaintiffs had waived

the newly-raised legal arguments and responded to the substance of those

arguments. Dkt. No. 91.

      It was at this point that the court threw a spanner into the works. Recall

that the court had scheduled an evidentiary hearing for April 3, 2020 but had

told the parties that if it concluded that it could decide the issues on the

papers, it would remove that hearing from the calendar. On March 17, 2020,

the court did remove the April 3, 2020 evidentiary hearing from the calendar,

but not because it had decided the issues on the papers. In the week prior to

March 17, following over a month of the virus’s spread in neighboring Illinois,

media outlets had reported the first confirmed cases of COVID-19 in

Wisconsin. As of March 8, 2020, there were thirty-two confirmed cases in the

state that had had no confirmed cases a month earlier. The undersigned, as

chief judge, had been monitoring the Wisconsin numbers, communicating with

other chief judges in the Seventh Circuit, conferring with colleagues in both

federal and state court and researching what federal courts in other areas of

the country had been doing in response to outbreaks. On March 16, 2020, the

court issued the first general order continuing all in-person hearings. See

Amended General Order 20-2, available at https://www.wied.uscourts.gov/




                                         9

       Case 2:18-cv-01077-PP Filed 08/25/20 Page 9 of 12 Document 105
sites/wied/files/documents/20-2_Order_Regarding_Covid-19_amended.pdf.

When the court continued all in-person hearings, its staff removed the April 3,

2020 evidentiary hearing from the hearing calendar.

      Prior to removing the hearing from the calendar, the court had not

reviewed the papers to determine whether a hearing was necessary. The

undersigned had been focused on administrative issues relating to the growing

virus crisis, as well as on criminal matters. In the two to three months after the

court removed the evidentiary hearing from the calendar, the undersigned

spent the majority of her time working with court stakeholders to figure out

how the court could continue its operations while minimizing risks to litigants,

court staff and the public.

      As the court began to implement the procedures the stakeholder groups

had suggested—video hearings via Zoom, Plexiglas dividers and masks for in-

person hearings, limits on the number of in-person hearings and the number

of people in the courtroom for such hearings, cleaning protocols—the judges of

the Eastern District decided to let lapse the orders continuing all in-person

hearings. As of July 2, 2020, there no longer was a blanket continuance order

in place. In the days that followed, the court reviewed the hearings and trials it

had removed from the calendar in late March, April, May and June, and began

to determine how to reschedule the backlog.

      As part of this process, the court issued a text-only order on July 9,

2020, asking the parties to indicate whether they would “agree to hold a re-

scheduled evidentiary hearing via Zoom videoconferencing technology.” Dkt.

No. 95. It had been five months since the February 2020 status conference at

which the court told the parties that if it could resolve the motions to dismiss

and the motion to set aside default on the papers, it would do so. Its focus had


                                        10

       Case 2:18-cv-01077-PP Filed 08/25/20 Page 10 of 12 Document 105
shifted to how to schedule the backlog of adjourned hearings, and the court

frankly had forgotten that it had indicated that it would first consider whether

it could rule on the papers. So when the parties notified the court of their

positions on whether they’d agree to a hearing by videoconference, and given

that it appeared they did not agree, the court scheduled a status conference to

address that disagreement.

       At that hearing, the court granted the Tharpe defendants’ motion to

strike the unauthorized legal brief the plaintiffs had filed with their evidentiary

supplement (pages 8-16 of Dkt. No. 81). Dkt. No. 100 at 1. The rest of the

hearing focused on the issue of in-person versus remote hearings, and the

court asked the parties to advise the court by August 14, 2020 of how much

time they needed for the evidentiary hearing and what dates they might be

available. Id. at 2. The court conducted the hearing as if it were a given that an

evidentiary hearing was necessary, even though months earlier, plaintiffs’

counsel had argued that no evidentiary hearing was necessary regarding

personal jurisdiction and the court itself had told the parties that if it could

decide the issues on the papers, it would.

III.   The Present

       Defendant Colasante’s motion to dismiss for lack of personal jurisdiction

and failure to state a claim is fully briefed. The Tharpe defendants’ motion for

lack of personal jurisdiction and failure to state a claim is fully briefed. The

plaintiffs and the Tharpe defendants have had the opportunity to provide the

court with additional evidence regarding the defendants’ contacts (or lack

thereof) with the forum state.

       The court is going to do what it should have done before requiring the

parties to provide their positions on remote hearings—it is going to review and


                                         11

       Case 2:18-cv-01077-PP Filed 08/25/20 Page 11 of 12 Document 105
analyze the pleadings and the evidence relating to personal jurisdiction. The

court is not going to allow either party to supplement their briefs on the issue—

the deadlines for briefing the issue have passed. As for the plaintiffs’ argument

that an evidentiary hearing is necessary for the court to determine whether it

has personal jurisdiction, the court will make that determination when it

reviews the pleadings (though it has noted that the plaintiffs argued exactly the

opposite at the October 2, 2019 hearing).

      The court hopes to give the parties a decision—either a decision on the

merits of the motions to dismiss for lack of personal jurisdiction or a decision

on whether the court believes an evidentiary hearing is necessary—by the end

of the day on August 31, 2020. If the court determines that an evidentiary

hearing is necessary, the court will give the parties an opportunity to consider

whether the October dates they have suggested are still viable.

      Dated in Milwaukee, Wisconsin this 25th day of August, 2020.

                                      BY THE COURT:


                                      _______________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        12

       Case 2:18-cv-01077-PP Filed 08/25/20 Page 12 of 12 Document 105
